Case 2:15-cr-20609-RHC-APP ECF No. 671 filed 06/23/20         PageID.6046     Page 1 of 10



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

                     Plaintiff,
 v.
                                                       Case No. 15-20609
 JEFFREY LEE MILLER,

                 Defendant.
 ________________________________/

   OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR RELEASE FROM
                              CUSTODY

       Defendant Jeffrey Lee Miller pleaded guilty to conspiracy to manufacture and

 distribute methamphetamine (“meth”), 21 U.S.C. §§ 841(a)(1) and 846. (ECF No. 292,

 PageID.1563.) On January 10, 2019, the court sentenced Defendant to 120 months

 imprisonment. (ECF No. 560, PageID.4968.) Defendant’s projected release date is in

 May 2025. (ECF No. 658, PageID.5704; ECF No. 661, PageID.5750.)

       Defendant has filed a “Motion for Release from Custody Pursuant to 18 U.S.C. §

 3582(c)(1)(A)(i).” (ECF No. 658.) He asks the court to reduce his sentence to time

 served and order his immediate release, almost five years early. He argues that the risk

 of contracting the Coronavirus Disease (“COVID-19”) is too great to permit his

 continued detention. The government has filed a response and Defendant has replied.

 (ECF Nos. 661, 667.) The court has reviewed the record and will deny Defendant’s

 motion.

       A court may reduce a term of imprisonment if it determines “extraordinary and

 compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). The court
Case 2:15-cr-20609-RHC-APP ECF No. 671 filed 06/23/20           PageID.6047     Page 2 of 10



 must also weigh the sentencing factors provided under 18 U.S.C. § 3553(a) and

 determine if a sentence reduction “is consistent with applicable policy statements issued

 by the Sentencing Commission.” Id.

       U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is

 the “applicable policy statement[]” with which courts must comply. 18 U.S.C. §

 3582(c)(1)(A). Section 1B1.13 of the Sentencing Guidelines explains that a defendant

 must “not [be] a danger to the safety of any other person or to the community” under 18

 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

 compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age

 of the Defendant,” “Family Circumstances,” and “Other Reasons.” The category of

 “Other Reasons” requires a determination from the Director of the Bureau of Prisons

 (“BOP”) that “there exists in the defendant's case an extraordinary and compelling

 reason other than, or in combination with, the reasons” outlined in the other three

 categories. U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(D). The BOP has

 released Program Statement 5050.50 to guide its determination of extraordinary and

 compelling circumstances. Federal Bureau of Prisons, U.S. Department of Justice,

 Program Statement 5050.50: Compassionate Release/Reduction in Sentence:

 Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (2019).

       In all, a defendant seeking compassionate release must present extraordinary

 and compelling circumstances, must have § 3553(a)’s sentencing factors weigh in his

 favor, must not be a threat to others as determined by § 3142(g), and must fit within one

 of the four categories in § 1B.13 of the Sentencing Guidelines. 18 U.S.C. §

 3582(c)(1)(A); U.S. Sentencing Guidelines Manual § 1B.13; United States v. Sapp,


                                             2
Case 2:15-cr-20609-RHC-APP ECF No. 671 filed 06/23/20             PageID.6048       Page 3 of 10



 Case No. 14-20520, 2020 WL 515935, at *2 (E.D. Mich. Jan. 31, 2020) (Leitman, J.)

 (summarizing compassionate release requirements); see also United States v. Kincaid,

 802 Fed. App’x 187, 188 (6th Cir. 2020).

        Considering the sentencing factors under 18 U.S.C. § 3553(a), Defendant’s early

 release is not warranted. Title 18 U.S.C. § 3553(a) provides that “[a] court, in

 determining the particular sentence to be imposed, shall consider[:]”

        (1) the nature and circumstances of the offense and the history and
        characteristics of the defendant;

        (2) the need for the sentence imposed—

               (A) to reflect the seriousness of the offense, to promote respect for
               the law, and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational
               training, medical care, or other correctional treatment in the most
               effective manner;

        (3) the kinds of sentences available;

        (4) the kinds of sentence and the sentencing range established . . .

        (5) any pertinent policy statement . . .

        (6) the need to avoid unwarranted sentence disparities among defendants
        with similar records who have been found guilty of similar conduct; and

        (7) the need to provide restitution to any victims of the offense.

 “[D]istrict courts have ‘broad discretion to determine what sentence will serve §

 3553(a)’s statutory objectives.” United States v. Kincaid, 805 Fed. App’x 394, 394 (6th

 Cir. 2020) (quoting United States v. Kontrol, 554 F.3d 1089, 1093 (6th Cir. 2009))



                                                3
Case 2:15-cr-20609-RHC-APP ECF No. 671 filed 06/23/20            PageID.6049     Page 4 of 10



 (affirming a district court’s denial of compassionate release after consideration of §

 3553(a)’s factors).

        Defendant was a member of an outlaw motorcycle gang, the Vigilantes

 Motorcycle Club, for many years. (ECF No. 292, PageID.1571.) He was also actively

 associated with the Devils Diciples [sic] Motorcycle Club, who were deeply and

 profitably involved in the manufacturing, use, and distribution of meth, among a myriad

 of other racketeering crimes and miscellaneous anti-social behavior, including

 obstruction of justice, subornation of perjury, and murder. (Id., PageID.1571-73.)

        In March 2010, Defendant was sentenced to twelve days in jail for aggravated

 domestic violence. (Id., PageID.1576.) He served two years of probation. (Id.)

        Defendant began to help the Devils Diciples produce and distribute meth in 2013,

 at the latest. (Id., PageID.1571.) From then and until his arrest in January 2016,

 Defendant participated in the Devils Diciples’ “cooking” operations. (Id., PageID.1572.)

 He was aware of and understood the wide scope of meth distribution, stretching across

 the state of Michigan and other regions of the United States. (Id.)

        Defendant was tasked with important responsibilities in the drug conspiracy—he

 bought, transported, and delivered pseudoephedrine, a base chemical used to create

 meth. (Id.) Over the course of many years, Defendant was responsible for the trafficking

 of over 300 grams of pseudoephedrine. 1 (Id.) Defendant also learned to manufacture

 meth. (ECF No. 307, PageID.1778-80.) With his assistance, and the participation of




 1       By comparison, a regular dosage of Sudafed: Sinus Congestion contains 30
 milligrams of pseudoephedrine. Sudafed, SUDAFED® Sinus Congestion (last visited
 June 12, 2020), https://www.sudafed.com/products/sudafed-sinus-
 congestion?upcean=300810865241#directions.
                                              4
Case 2:15-cr-20609-RHC-APP ECF No. 671 filed 06/23/20              PageID.6050      Page 5 of 10



 many other members of the Devils Diciples, the organization was able to sell substantial

 quantities of meth in Southeast Michigan. (Id.; ECF No. 292, PageID.1571-72.)

        Beginning in the summer of 2015, Defendant manufactured meth with the Devils

 Diciples at his residence in Warren, Michigan. (ECF No. 292, PageID.1573.) Police

 eventually searched Defendant’s residence and discovered meth-making tools and

 devices. Defendant’s residence had an “active cook” with bottles containing the acid

 precursors to meth, along with coffee filters, wire cutters, electrical tape, plastic tubes,

 lithium batteries, pseudoephedrine, fuel, lye, and a cold pack, all of which are used in

 the meth production process. (ECF No. 332, PageID.1990-92, 1996-97; ECF No. 337,

 PageID.2506-08; ECF No. 661, PageID.5749.) The residence also had a “burn pit,”

 containing discarded toxic chemicals consumed in meth manufacturing. (ECF No. 335,

 PageID.2020-21; ECF No. 661, PageID.5749.)

        Defendant was arrested and pleaded guilty to conspiracy to manufacture and

 distribute methamphetamine, 21 U.S.C. §§ 841(a)(1) and 846. (ECF No. 292,

 PageID.1563.) He was involved in a drug conspiracy that had used over 1000 grams of

 pseudoephedrine; he maintained a premises for meth manufacturing; and his offense

 “created a substantial risk of harm to human life and the environment.” (Id.,

 PageID.1574, 1578 (citing U.S. Sentencing Guidelines Manual §§ 2D1.11(d)(5),

 2D1.1(12), 2D1.1(b)(13)(C) (U.S. Sentencing Comm’n 2018)).) Defendant’s advisory

 guideline range was set at 188 to 235 months imprisonment. (Id., PageID.1578.)

        Defendant cooperated with the government in investigations of the Devils

 Diciples and the Vigilante Motorcycle Club. (ECF No. 540, PageID.4736.) The

 government moved for a downward departure under U.S. Sentencing Guidelines


                                               5
Case 2:15-cr-20609-RHC-APP ECF No. 671 filed 06/23/20            PageID.6051      Page 6 of 10



 Manual § 5K1.1 and the court sentenced Defendant to a term of 120 months

 imprisonment, sixty-eight months below the lowest level of Defendant’s guideline range.

 (Id.; ECF No. 560, PageID.4969.)

        Defendant was heavily involved in the production and distribution of highly

 addictive narcotics. (ECF No. 292, PageID.1571-73.) He obtained base chemicals for

 meth production, learned and contributed to meth manufacturing, and even established

 his residence as a meth lab. (Id.; ECF No. 307, PageID.1778-80; ECF No. 332,

 PageID.1990-92, 1996-97; ECF No. 335, PageID.2020-21; ECF No. 337, PageID.2506-

 08; ECF No. 661, PageID.5749.) Defendant knew and understood he was part of a

 larger conspiracy and knowingly contributed to wide-spread meth distribution. (ECF no.

 292, PageID.1571-72; ECF No. 307, PageID.1779-80.) Much of the profits from meth

 sales likely funneled back into the Devils Diciples organization, helping to fund the

 gang’s criminal, and often violent, activities.

        Defendant’s actions were serious and extended; over the course of several years

 he facilitated meth consumption and addiction in this district and potentially many

 others. “[T]he nature and circumstances of the offense and the history and

 characteristics of . . . [D]efendant” support a sentence of at least ten years. 18 U.S.C. §

 3553(a)(1). Defendant’s circumstances and history do not justify compassionate

 release. 18 U.S.C. § 3582(c)(1)(A).

        Defendant’s early release would not adequately reflect “the seriousness of [his]

 offense,” which involved substantial participation in the illegal meth trade. 18 U.S.C. §

 3553(a)(2)(A); 18 U.S.C. § 3582(c)(1)(A). After a significant downward departure and

 sentence of ten years, release almost five years early would not sufficiently “promote


                                               6
Case 2:15-cr-20609-RHC-APP ECF No. 671 filed 06/23/20            PageID.6052     Page 7 of 10



 respect for the law” and would not “provid[e] just punishment for [Defendant’s] offense.”

 18 U.S.C. § 3553(a)(2)(A); 18 U.S.C. § 3582(c)(1)(A).

        A sentence of ten years imprisonment, although lower than the guideline range

 for Defendant’s offense, “afford[s] adequate deterrence to [Defendant’s] criminal

 conduct.” 18 U.S.C. § 3553(a)(2)(B); 18 U.S.C. § 3582(c)(1)(A). Ten years removed

 from free society will better impress upon Defendant, other meth traffickers, and

 members of the Devils Diciples and Vigilante Motorcycle Clubs that Defendant’s form of

 criminal lifestyle is unacceptable and will be met with serious punishment.

        While in prison, Defendant has worked to better himself. He has participated in

 educational offerings and drug rehabilitation programs; he does not have a disciplinary

 record. (ECF No. 658, PageID.5733-35.)

        Defendants recent behavior, including his cooperation with the government in its

 investigation of the Devils Diciples and the Vigilante Motorcycle Club, is commendable.

 However, Defendant took these socially positive actions only after he had been arrested

 and placed in a controlled and heavily monitored facility. While Defendant was in free

 society, he involved himself in organized narcotics production and distribution, and did

 so for many years. (ECF No. 292, PageID.1571-73; ECF No. 307, PageID.1778-80;

 ECF No. 332, PageID.1990-92, 1996-97; ECF No. 335, PageID.2020-21; ECF No. 337,

 PageID.2506-08; ECF No. 661, PageID.5749.) Defendant may still have connections

 with the motorcycle gangs he worked for. If Defendant is released almost five years

 early, he may commit more crimes. “[P]rotect[ion] [of] the public from further crimes of . .

 . [D]efendant” favors the court’s original sentence. 18 U.S.C. § 3553(a)(2)(C); 18 U.S.C.

 § 3582(c)(1)(A).


                                              7
Case 2:15-cr-20609-RHC-APP ECF No. 671 filed 06/23/20           PageID.6053     Page 8 of 10



       Finally, the “sentencing range established” counsels against Defendant’s early

 release. 18 U.S.C. § 3553(a)(4); 18 U.S.C. § 3582(c)(1)(A). Defendant’s advisory

 guideline range was 188 to 235 months imprisonment. (ECF No. 292, PageID.1578.) It

 was only as a result of a substantial downward departure under U.S. Sentencing

 Guidelines Manual § 5K1.1 that the court sentenced him to 120 months imprisonment.

 The court does not believe an additional reduction of almost five years is appropriate.

 18 U.S.C. § 3582(c)(1)(A).

       Defendant devotes most of his arguments in favor of compassionate release to

 the health risk presented by COVID-19. He asserts that FCI Fort Dix, where Defendant

 is housed, has forty-three confirmed cases. (ECF No. 658, PageID.5697.) However,

 Defendant does not cite evidence to support this contention. The BOP has reported only

 fourteen cases at FCI Fort Dix. Federal Bureau of Prisons, COVID-19: Coronavirus (last

 visited June 22, 2020), https://www.bop.gov/coronavirus/. Defendant has hypertension,

 uncontrolled Type II Diabetes, and sleep apnea. (ECF No. 658, PageID.5697; ECF No.

 661, PageID.5750; ECF No. 662-1, PageID.5797.)

       Although the conditions at FCI Fort Dix are cause for concern, they do not at this

 time justify Defendant’s release. 18 U.S.C. § 3582(c)(1)(A). The BOP has taken actions

 to mitigate the spread of COVID-19 in the federal prison system. Inmates’ internal

 movement is suspended, subject to narrow exceptions such as medical examinations;

 newly arriving inmates are screened for exposure risk and symptoms; symptomatic

 inmates, as well as asymptomatic inmates with exposure risk, are isolated; social visits

 have been canceled. Federal Bureau of Prisons, BOP Implementing Modified




                                             8
Case 2:15-cr-20609-RHC-APP ECF No. 671 filed 06/23/20            PageID.6054   Page 9 of 10



 Operations (last visited June 22, 2020),

 https://www.bop.gov/coronavirus/covid19_status.jsp. (ECF No. 661, PageID.5751-52.)

       While FCI Fort Dix apparently has fourteen confirmed cases of COVID-19 among

 a population of more than 2,780, to order Defendant’s release, the court would be left to

 speculate as to whether COVID-19 will continue to spread at FCI Fort Dix, despite the

 BOP’s precautions, whether Defendant will contract the disease, and finally whether

 Defendant will develop serious symptoms. Federal Bureau of Prisons, COVID-19:

 Coronavirus (last visited June 22, 2020), https://www.bop.gov/coronavirus/; Federal

 Bureau of Prisons, FCI Fort Dix (last visited June 22, 2020),

 https://www.bop.gov/locations/institutions/ftd/. The court would also need to speculate

 as to whether Defendant would have greater exposure risk in free society. At FCI Fort

 Dix, Defendant is in a confined and controlled environment. There are tens of thousands

 of confirmed COVID-19 cases in the general public, depending on the location. State of

 Michigan, Coronavirus: Michigan Data (last visited June 22, 2020),

 https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173---,00.html (detailing

 reported COVID-19 cases across the state of Michigan, where Defendant previously

 resided). Additionally, Defendant may have less access to medical care if released. At

 FCI Fort Dix, Defendant is monitored. (ECF No. 661, PageID.5751-52.) If he develops

 symptoms of COVID-19, the prison has a system in place to provide treatment. (Id.) The

 quality and extent of Defendant’s healthcare in free society remains uncertain.

       Defendant participated in an extensive conspiracy to manufacture and distribute

 meth. He was an active member of a criminal underworld for many years. Although he

 cooperated with the government and has behaved well since being incarcerated,


                                             9
Case 2:15-cr-20609-RHC-APP ECF No. 671 filed 06/23/20                          PageID.6055         Page 10 of 10



  Defendant’s sentence was unusually lenient, sixty-eight months below the lowest

  sentence contemplated by the calculated guideline range. The court will not further

  reduce Defendant’s sentence based upon the presentations made thus far. The

  outbreak of COVID-19, while presenting health risks, does not alter the court’s analysis.

  Accordingly,

          IT IS ORDERED that Defendant’s “Motion for Release from Custody Pursuant to

  18 U.S.C. § 3582(c)(1)(A)(i)” (ECF No. 658) is DENIED.

                                                              s/Robert H. Cleland                           /
                                                              ROBERT H. CLELAND
                                                              UNITED STATES DISTRICT JUDGE
  Dated: June 23, 2020

  I hereby certify that a copy of the foregoing document was mailed to counsel of record
  on this date, June 23, 2020, by electronic and/or ordinary mail.

                                                               s/Lisa Wagner                                /
                                                               Case Manager and Deputy Clerk
                                                               (810) 292-6522
  S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\15-20609.MILLER.MotionforReleasefromCustody.RMK.RHC.3.docx




                                                        10
